DETAILED ACTION
	This office action is in response to the communication filed on February 17, 2022. Claims 1-5, 7-16, 18-26, and 29-33 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-16, 18-26, and 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12-14, 20, 23-25, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyttinen (US Pub 2005/0177404) in view of Wang (US Pub 2015/0019642) and in further view of Faaborg (US Pat 9,024,747).

With respect to claim 1, Hyttinen discloses a non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method (Hyttinen: Paragraphs 30, 33, and 34; Figure 4) comprising:
displaying a user interface of a calendar application, the user interface including an add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range 
receiving, at a current time, a selection of the add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 11, 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted; here the time the user provides a selection is interpreted as at a current time);
identifying, in response to the selection and without additional user input, at least one suggested event, wherein the suggested event is associated with a message that was received within a threshold period of time before the current time (Hyttinen: Paragraphs 2, 6, 21, and 27 – user accepts, confirms, or rejects event suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 5, 8, 24, and 25 – receiving messages associated with events; Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose the suggested event is associated with a message that was received within a threshold period of time before the current time, but the Wang and Faaborg references discloses the features, as discussed below);
displaying, in the calendar user interface, at least one identified suggested event as an option to be added to the calendar application (Hyttinen: Paragraphs 2, 6, 21, and 27 – user accepts, confirms, or rejects event suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user).
Hyttinen discloses automatically identifying and displaying suggested events associated with received messages in response to receiving a selection of adding an event command, however, Hyttinen does not explicitly disclose:
the suggested event is associated with a message that was received within a threshold period of time before the current time.
The Wang reference discloses a suggested event that was received within a threshold period of time before the current time (Wang: Paragraphs 4 and 5 - an even-recommendation system discovering events for a user based on one or more factors such as current location, available time slots, interests, past events, events attended or hosted by user’s contacts, or other factors and recommending the events to the user; Paragraphs 47, 49, and 88 - recommending events to the user via a notification or reminder reminding the user about events, which is triggered by one or more factors such as a current time being within a threshold time range of a time of the event, a current location of the user being within a threshold distance of a location of the event, a current date being within a threshold date range of a date of the event, or some 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen and Wang, to have combined Hyttinen and Wang. The motivation to combine Hyttinen and Wang would be to recommend events to a user by discovering events that the user may be interested in attending based on one or more factors (Wang: Paragraph 4).
Hyttinen discloses suggested event associated with a message and Wang discloses suggested event received within a threshold period of time before the current time, however, Hyttinen and Wang do not explicitly disclose:
event is associated with a message that was received within a threshold period of time before the current time
The Faaborg reference discloses an event is associated with a message that was received within a threshold period of time before the current time (Faaborg: Column 2, lines 29-44 – defer output of an alert based on notification data until a current time coincides with a time window for outputting the alert; Column 5 line 36 – Column 6 line 20 – notification data indicating an occurrence of an event, specifying an event such as 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, and Faaborg, to have combined Hyttinen, Wang, and Faaborg. The motivation to combine Hyttinen, Wang, and Faaborg would be to delay outputting an alert based on an event by deferring the alert by a threshold amount of time (Faaborg: Column 1, lines 25-35 and Column 5, lines 36-54).

With respect to claim 2, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 1, wherein displaying the at least one identified suggested event is performed while zero characters are received in a search input field in the calendar user interface (Hyttinen: Paragraphs 18-21, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for suggested overlapping events during the time range determined for the event, events are listed and displayed to the user; Figures 1 and 2; here searching for and displaying of identified suggested events is performed automatically without any input from the user).



With respect to claim 9, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 2, wherein the method further comprises:
receiving a selection of the displayed at least one suggested event in the calendar user interface (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);


With respect to claim 12, Hyttinen discloses a method comprising:
displaying a user interface of a calendar application, the user interface including an add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
receiving, at a current time, a selection of the add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 11, 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be 
identifying, in response to the selection and without additional user input, at least one suggested event, wherein the suggested event is associated with a message that was received within a threshold period of time before the current time (Hyttinen: Paragraphs 2, 6, 21, and 27 – user accepts, confirms, or rejects event suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 5, 8, 24, and 25 – receiving messages associated with events; Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose the suggested event is associated with a message that was received within a threshold period of time before the current time, but the Wang and Faaborg references discloses the features, as discussed below);
displaying, in the calendar user interface, at least one identified suggested event as an option to be added to the calendar application (Hyttinen: Paragraphs 2, 6, 21, and 27 – user accepts, confirms, or rejects event suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be 
Hyttinen discloses automatically identifying and displaying suggested events associated with received messages in response to receiving a selection of adding an event command, however, Hyttinen does not explicitly disclose:
the suggested event is associated with a message that was received within a threshold period of time before the current time.
The Wang reference discloses a suggested event that was received within a threshold period of time before the current time (Wang: Paragraphs 4 and 5 - an even-recommendation system discovering events for a user based on one or more factors such as current location, available time slots, interests, past events, events attended or hosted by user’s contacts, or other factors and recommending the events to the user; Paragraphs 47, 49, and 88 - recommending events to the user via a notification or reminder reminding the user about events, which is triggered by one or more factors such as a current time being within a threshold time range of a time of the event, a current location of the user being within a threshold distance of a location of the event, a current date being within a threshold date range of a date of the event, or some other factors, which is a suggested event that was received within a threshold period of time before the current time; Paragraph 97 - evaluating an event based on multiple factors and recommending the event based on multiple factors including location, time, recommendation etc.; Paragraphs 48, 81, and 87 - calculating a reminder or notification for recommended events based on threshold time range of the event to include at least an amount of time necessary to travel from a current location of the user to the location 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen and Wang, to have combined Hyttinen and Wang. The motivation to combine Hyttinen and Wang would be to recommend events to a user by discovering events that the user may be interested in attending based on one or more factors (Wang: Paragraph 4).
Hyttinen discloses suggested event associated with a message and Wang discloses suggested event received within a threshold period of time before the current time, however, Hyttinen and Wang do not explicitly disclose:
event is associated with a message that was received within a threshold period of time before the current time
The Faaborg reference discloses an event is associated with a message that was received within a threshold period of time before the current time (Faaborg: Column 2, lines 29-44 – defer output of an alert based on notification data until a current time coincides with a time window for outputting the alert; Column 5 line 36 – Column 6 line 20 – notification data indicating an occurrence of an event, specifying an event such as a receipt of a communication message, including a priority rating specifying time of day for outputting or a threshold amount of time to delay outputting an alert indicative of the receipt of the event; Column 11, lines 13-61 and Column 14 lines 1-64 – determine at a current time if a threshold amount of time has elapsed to output an event associated with receipt of a message, if not continue to defer the output, responsive to determining that threshold amount of time has elapsed outputting the data; Figure 4);


With respect to claim 13, Hyttinen in view of Wang and in further view of Faaborg discloses the method as in claim 12, wherein displaying the at least one identified suggested event is performed while zero characters are received in a search input field in the calendar user interface (Hyttinen: Paragraphs 18-21, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for suggested overlapping events during the time range determined for the event, events are listed and displayed to the user; Figures 1 and 2; here searching for and displaying of identified suggested events is performed automatically without any input from the user).

With respect to claim 14, Hyttinen in view of Wang and in further view of Faaborg discloses the method as in claim 13, wherein the threshold period of time is less than either 24 hours or 2 hours (Wang: Paragraphs 4, 34, 39, 45, and 47 – using currently selected date listing and/or recommending events with time and location to the user within that date, reminding a user about an event triggered by a current time, date, and/or location being within a threshold range of a time, date, and/or location of the 

With respect to claim 20, Hyttinen in view of Wang and in further view of Faaborg discloses the method as in claim 13, wherein the method further comprises:
receiving a selection of the displayed at least one suggested event in the calendar user interface (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted);
displaying, in response to the selection of the displayed at least one suggested event, a calendar event creation panel that is prepopulated with data from the first extracted event to allow editing and entry into a calendar maintained by the calendar application (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 115 and 122 – filter 

With respect to claim 23, Hyttinen discloses a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method (Hyttinen: Paragraphs 30, 33, and 34; Figure 4) comprising:
displaying a user interface of a calendar application, the user interface including an add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
receiving, at a current time, a selection of the add event command (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 11, 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted; here the time the user provides a selection is interpreted as at a current time);
identifying, in response to the selection and without additional user input, at least one suggested event, wherein the suggested event is associated with a message that was received within a threshold period of time before the current time (Hyttinen: Paragraphs 2, 6, 21, and 27 – user accepts, confirms, or rejects event suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 5, 8, 24, and 25 – receiving messages associated with events; Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; here Hyttinen does not explicitly disclose the suggested event is associated with a message that was received within a threshold period of time before the current time, but the Wang and Faaborg references discloses the features, as discussed below);
displaying, in the calendar user interface, at least one identified suggested event as an option to be added to the calendar application (Hyttinen: Paragraphs 2, 6, 21, and 27 – user accepts, confirms, or rejects event suggestions sent to his calendar, user of the calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, 25, and 26 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user).
Hyttinen discloses automatically identifying and displaying suggested events associated with received messages in response to receiving a selection of adding an event command, however, Hyttinen does not explicitly disclose:
the suggested event is associated with a message that was received within a threshold period of time before the current time.
The Wang reference discloses a suggested event that was received within a threshold period of time before the current time (Wang: Paragraphs 4 and 5 - an even-recommendation system discovering events for a user based on one or more factors such as current location, available time slots, interests, past events, events attended or hosted by user’s contacts, or other factors and recommending the events to the user; Paragraphs 47, 49, and 88 - recommending events to the user via a notification or reminder reminding the user about events, which is triggered by one or more factors such as a current time being within a threshold time range of a time of the event, a current location of the user being within a threshold distance of a location of the event, a current date being within a threshold date range of a date of the event, or some other factors, which is a suggested event that was received within a threshold period of time before the current time; Paragraph 97 - evaluating an event based on multiple factors and recommending the event based on multiple factors including location, time, recommendation etc.; Paragraphs 48, 81, and 87 - calculating a reminder or notification for recommended events based on threshold time range of the event to include at least an amount of time necessary to travel from a current location of the user to the location of the event, the threshold time range of event dynamically adjusted based on a current change of location and time for the user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen and Wang, to have combined Hyttinen and Wang. The motivation to combine Hyttinen 
Hyttinen discloses suggested event associated with a message and Wang discloses suggested event received within a threshold period of time before the current time, however, Hyttinen and Wang do not explicitly disclose:
event is associated with a message that was received within a threshold period of time before the current time
The Faaborg reference discloses an event is associated with a message that was received within a threshold period of time before the current time (Faaborg: Column 2, lines 29-44 – defer output of an alert based on notification data until a current time coincides with a time window for outputting the alert; Column 5 line 36 – Column 6 line 20 – notification data indicating an occurrence of an event, specifying an event such as a receipt of a communication message, including a priority rating specifying time of day for outputting or a threshold amount of time to delay outputting an alert indicative of the receipt of the event; Column 11, lines 13-61 and Column 14 lines 1-64 – determine at a current time if a threshold amount of time has elapsed to output an event associated with receipt of a message, if not continue to defer the output, responsive to determining that threshold amount of time has elapsed outputting the data; Figure 4);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, and Faaborg, to have combined Hyttinen, Wang, and Faaborg. The motivation to combine Hyttinen, Wang, and Faaborg would be to delay outputting an alert based on 

With respect to claim 24, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 23 wherein the calendar format is one of a year format, a month format, a week format, or a day format (Wang: Paragraph 39 and Figure 2 – calendar in day format; Paragraph 112 and Figure 9 – calendar display in day and/or week and/or month format).

With respect to claim 25, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 24 wherein the method further comprises:
determining an expiration date for the first extracted event (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date); 


With respect to claim 29, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 1, wherein the method further comprises:
Application No.: 15/897,0388 Attorney Docket No.: 4860P34960US1determining an expiration time of the at least one suggested event (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to 
removing the at least one suggested event from the database on or after the expiration time (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 30, Hyttinen in view of Wang and in further view of Faaborg the method as in claim 12, wherein the method further comprises:
determining an expiration time for the at least one suggested event (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a 
removing the at least one suggested event from the database on or after the expiration time (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 31, Hyttinen n view of Wang and in further view of Faaborg discloses the medium as in claim 1, wherein the message was received at a first time, wherein a second time is the threshold period of time after the first time, wherein the suggested event is displayed as the option when the current time is before the second time, and wherein the suggested event is not displayed as the option when the current time is after the second time (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date; Faaborg: Column 2, lines 29-44 – defer output of an alert based on notification data until a current time coincides with a time window for outputting the alert; Column 11, lines 13-61 and Column 14 lines 1-64 – determine at a current time if a threshold amount of time has elapsed to output an event associated with receipt of a message, if not continue to defer the output, responsive to determining that threshold amount of time has elapsed outputting the data).

With respect to claim 32, Hyttinen n view of Wang and in further view of Faaborg discloses the method as in claim 12, wherein the message was received at a first time, wherein a second time is the threshold period of time after the first time, wherein the suggested event is displayed as the option when the current time is before the second 

With respect to claim 33, Hyttinen n view of Wang and in further view of Faaborg discloses the medium as in claim 23, wherein the message was received at a first time, wherein a second time is the threshold period of time after the first time, wherein the suggested event is displayed as the option when the current time is before the second time, and wherein the suggested event is not displayed as the option when the current time is after the second time (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 115 and 122 – filter recommend events .

Claims 4, 5, 7, 8, 10, 11, 15, 16, 18, 19, 21, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyttinen (US Pub 2005/0177404) in view of Wang (US Pub 2015/0019642) in view of Faaborg (US Pat 9,024,747) and in further view of Gross (US Pub 2015/0347985).

With respect to claim 4, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 2, wherein the search input field is configured to receive one or more characters and to cause a search to be performed in a database using the received one or more characters as a search query, and the search of the database returns matches as auto completions of the search query that contained the received one or more characters (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm .
Hyttinen discloses receiving input and performing a search to return matches and Wang discloses a database of events, however, Hyttinen, Wang, and Faaborg do not explicitly disclose:
receive one or more characters and to cause a search to be performed in a database using the received one or more characters as a search query and the search of the database returns matches that contained the received one or more characters.
The Gross reference discloses receiving one or more characters and to cause a search to be performed in a database using the received one or more characters as a search query and the search of the database returns matches that contained the received one or more characters (Gross: Paragraphs 107, 115 and 117 – entering a sequence of characters to search for information that match one or more search criteria such as user-specified search terms; Paragraphs 200, 206, 264, and 349 – receive request for a calendar event and searching for suggested calendar events in database to return matches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, Faaborg, and Gross, to have combined Hyttinen, Wang, Faaborg, and Gross. The motivation to combine Hyttinen, Wang, Faaborg, and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).



With respect to claim 7, Hyttinen in view of Wang in view of Faaborg and in further view of Gross discloses the medium as in claim 5, wherein the method further comprises:
determining an expiration time of the at least one suggested event based on data extracted from the natural language description (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user 
removing the at least one suggested event from the database on or after the expiration time (Hyttinen: Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).

With respect to claim 8, Hyttinen in view of Wang in view of Faaborg and in further view of Gross discloses the medium as in claim 7, wherein the database includes a data structure in which the at least one suggested event along with one or more other suggested events are ordered by time from most recent to least recent (Wang: Paragraph 29, 73, and 105 and Figure 1B - storing recommended event object including time information in an event database in order; Paragraphs 44, 81, 90, and 111 - remove event from calendar, remove events already joined, remove event from 

With respect to claim 10, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 2, wherein the method further comprises:
receiving an input on a date on the calendar user interface (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
searching, in response to the input, a database for any extracted events on the date, the searching performed while zero characters have been received in the search input field (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 18-21, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for suggested overlapping events during the time range determined for the event, events are listed and displayed to the user; Figures 1 and 2; here searching for and displaying 
displaying extracted events on that date as zero keyword auto-suggestions (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 18-21, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for suggested overlapping events during the time range determined for the event, events are listed and displayed to the user; Figures 1 and 2; here searching for and displaying of identified suggested events is performed automatically without any input from the user; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).
Hyttinen and Wang discloses searching in response to an input for extracted events on a date, however, Hyttinen, Wang, and Faaborg do not explicitly disclose:
searching a database;
The Gross reference discloses searching a database (Gross: Paragraphs 117 and 115 – entering a sequence of  characters to search for information that match one or more search criteria such as user-specified search terms; Paragraphs 206 and 349 – 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, Faaborg, and Gross, to have combined Hyttinen, Wang, Faaborg, and Gross. The motivation to combine Hyttinen, Wang, Faaborg, and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).

With respect to claim 11, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 1, wherein the method further comprises:
extracting, from a later natural language description, text that indicates the at least one suggested event has been canceled (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by 
removing the at least one suggested event from a database (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraphs 44, 81, 90, and 111 - remove event from calendar, remove events already joined, remove event from recommended events, remove event from database; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).
Hyttinen and Wang discloses extracting description text indicating at least one suggested event is cancelled and removing the event, however, Hyttinen, Wang, and Faaborg do not explicitly disclose:
a natural language description;
The Gross reference discloses a natural language description (Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, Faaborg, and Gross, to have combined Hyttinen, Wang, Faaborg, and Gross. The motivation to combine Hyttinen, Wang, Faaborg, and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).

With respect to claim 15, Hyttinen in view of Wang and in further view of Faaborg discloses the method as in claim 13, wherein the search input field is configured to receive one or more characters and to cause a search to be performed in a database using the received one or more characters as a search query, and the search of the database returns matches as auto completions of the search query that contained the received one or more characters (Hyttinen: Paragraphs 18-20, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for overlapping events during the time range determined for the event, user can cancel or confirm adding the event, cancelled event is deleted, events are listed and displayed to the user; Wang: Paragraph 112 – database of events).
 that contained the received one or more characters.
The Gross reference discloses receiving one or more characters and to cause a search to be performed in a database using the received one or more characters as a search query and the search of the database returns matches that contained the received one or more characters (Gross: Paragraphs 107, 115 and 117 – entering a sequence of characters to search for information that match one or more search criteria such as user-specified search terms; Paragraphs 200, 206, 264, and 349 – receive request for a calendar event and searching for suggested calendar events in database to return matches).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, Faaborg, and Gross, to have combined Hyttinen, Wang, Faaborg, and Gross. The motivation to combine Hyttinen, Wang, Faaborg, and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).

With respect to claim 16, Hyttinen in view of Wang in view of Faaborg and in further view of Gross discloses the method as in claim 15, wherein a natural language description is part of a text message or email (Gross: Paragraphs 39, 189-190 and 199 – analyze user’s email messages containing natural language content for event 

With respect to claim 18, Hyttinen in view of Wang in view of Faaborg and in further view of Gross discloses the method as in claim 16, wherein the method further comprises:
determining an expiration date for the first extracted event based on data extracted from the natural language description (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend 
removing the first extracted event from the database on or after the expiration date (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date).



With respect to claim 21, Hyttinen in view of Wang and in further view of Faaborg discloses the method as in claim 13, wherein the method further comprises:
receiving an input on a date on the calendar user interface (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted);
searching, in response to the input, a database for any extracted events on the date, the searching performed while zero characters have been received in the search input field (Hyttinen: Paragraphs 2 and 27 – user of a calendar application 
displaying extracted events on that date as zero keyword auto-suggestions (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 18-21, 25, and 26 – in response to user adding an event associated with a time information such as a time range to be added to a calendar application, automatically searching for suggested overlapping events during the time range determined for the event, events are listed and displayed to the user; Figures 1 and 2; here searching for and displaying of 
Hyttinen and Wang discloses searching in response to an input for extracted events on a date, however, Hyttinen, Wang, and Faaborg do not explicitly disclose:
searching a database;
The Gross reference discloses searching a database (Gross: Paragraphs 117 and 115 – entering a sequence of  characters to search for information that match one or more search criteria such as user-specified search terms; Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, Faaborg, and Gross, to have combined Hyttinen, Wang, Faaborg, and Gross. The motivation to combine Hyttinen, Wang, Faaborg, and Gross would be to suggest 

With respect to claim 22, Hyttinen in view of Wang and in further view of Faaborg discloses the method as in claim 12, wherein the method further comprises:
extracting, from a later natural language description, text that indicates the first extracted event has been canceled (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times slots within a certain hours range in user calendar, using pre-defined filters filtering events by only showing events during a certain time/date or range of time/date);
removing the extracted event from the database (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping 
Hyttinen and Wang discloses extracting description text indicating at least one suggested event is cancelled and removing the event, however, Hyttinen, Wang, and Faaborg do not explicitly disclose:
a natural language description;
The Gross reference discloses a natural language description (Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Gross: Paragraphs 117 and 115 – entering a sequence of  characters to search for information that match one or more search criteria such as 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, Faaborg, and Gross, to have combined Hyttinen, Wang, Faaborg, and Gross. The motivation to combine Hyttinen, Wang, Faaborg, and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).

With respect to claim 26, Hyttinen in view of Wang and in further view of Faaborg discloses the medium as in claim 25 wherein the expiration time is based on data extracted from a natural language description (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled or expired event is deleted; Wang: Paragraph 78 – discovering events by extracting key information from event-source data; Paragraphs 61, 80-85, and 94 – filter events based on one or more factors such as user’s current location, free time slots, filter events and generate recommended events, filter based on events before or after the potentially recommended event, filter events to only include events within a threshold, removing time slots for events already joined, which is removing expired events, filter events by time, filter threshold based on time of day; Paragraphs 115 and 122 – filter recommend events based on free times 
Hyttinen and Wang discloses extracting description text indicating at least one suggested event is cancelled and removing the event, however, Hyttinen, Wang, and Faaborg do not explicitly disclose:
a natural language description;
The Gross reference discloses a natural language description (Gross: Paragraphs 39, 199-202, 210-214, and 270 – automatically generate or update suggested calendar events from information in messages with natural language description, event information includes information associated with a calendar entry in a calendar database, updating suggested event with an updated time information in calendar database; Gross: Paragraphs 117 and 115 – entering a sequence of  characters to search for information that match one or more search criteria such as user-specified search terms; Paragraphs 206 and 349 – receive request for a calendar event and searching for suggested calendar events in database).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Hyttinen, Wang, Faaborg, and Gross, to have combined Hyttinen, Wang, Faaborg, and Gross. The motivation to combine Hyttinen, Wang, Faaborg, and Gross would be to suggest calendar events to a user by identifying and providing the calendar events based on their messages (Gross: Abstract and Paragraph 3).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164